DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2019 and August 19, 2020 were filed on or after the mailing date of the instant application on April 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 3 recite the limitation “… wherein the data to be displayed …” which is confusing because it is not clear if the “data to be displayed” refers to the first data to be displayed or the second data to be displayed limitations previously recited in Claim 1. For the purpose of examination, examiner will interpret this to refer to both the first data to be displayed and the second data to be displayed as this interpretation appears to be more consistent with the rest of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fitzpatrick (US Patent 8,312,390 B2).
With regard to Claim 1, Fitzpatrick teaches a computer readable storage medium comprising: a main program (application program) described with a first data (source text string 410) to be displayed in a first language (source language);
[Col 2, line 66-Col 3, line 5] It should be appreciated that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, as an article of manufacture such as a computer readable storage medium, or in another manner. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.

[Col 1, lines 44-48] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language.

and language data (target language string file 108)  in which a second data (translated string 406B) to be displayed in a second language (target language) is associated with identification information (unique id 402C, 406A),
[Col 9, lines 3-8] Turning now to FIG. 5, an illustrative routine 500 will be described for translating a source string 410 to a translated string through the use of the source language index file 106 and the target language string file 108. The routine 500 begins at operation 502, where the MIST module 102 hashes the source string 410 to generate a hash value 412.

the second language being different from the first language;
For instance, text shown in a screentip associated with a user interface item could be dynamically translated from Chinese to English at runtime. 

the instructions causing the computer having a display section to perform the steps of;
[Col 2, lines 6-11] If so, a determination is made as to whether the user interface item has an associated screentip. If the user interface item has an associated screentip, text associated with the screentip is identified, a translated text string is located for the text string, and the translated text string is displayed in the screentip.

setting a language to be displayed on the display section;
[Col 9, lines 8-13] The routine 500 then proceeds to operation 504 where the MIST module 102 determines the source and target languages for translating the source string 410. The source and target languages may be specified as a user preference through a user interface provided by the applications 104A-104C.

generating a retrieval key by performing data processing (col 7, line 52 conventional hashing techniques) on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed (col 2, lines 4-18); and extracting the second data to be displayed that includes the identification information (unique id) corresponding to the generated key (generated hash value 410 is then utilized as an index);
[Col 8, lines 23-40] As also shown in FIG. 4, and discussed briefly above, the translated text string for a source text string 410 is hash value 412 from the source string 410. The hash value 410 is then utilized as an index into the source language index file 106. In the example shown in FIG. 4, the hash value 412 corresponds to the entry 404C in the source language index file 106. Once the proper entry has been found in the source language index file 106, the corresponding unique identifier can be located in the field 402C. The unique identifier can then be utilized by the MIST module 102 as an index into the target language string file 108. Once the appropriate entry has been located in the target language string file 108, the appropriate translated text string can be found in the field 406B. In the example shown in FIG. 4, the text string "Fiche" stored in the field 406B for the entry 408C is the translated text string for the source string 410. Additional details regarding this process are provided below with reference to FIG. 5.

and replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section.
[Col 5, lines 53-64]  According to aspects presented herein, the MIST module 102 is configured to provide functionality for translating the text 206A of a screentip 204A to a specified target language. In this regard, the MIST module 102 is configured to determine whether a user interface item 200A over which a user interface cursor 202 is hovering has an associated screentip 204A. If so, the MIST module 102 is configured to identify translated text 208A for the text 206A that would ordinarily be displayed in the screentip 204A. If translated text 208A is located, the MIST module 102 is configured to cause the translated text 208A to be displayed in the screentip 204A in place of the text 206A. This is illustrated in FIG. 2B.

With regard to Claim 2, Fitzpatrick teaches a computer readable storage medium, wherein the data to be displayed is text data (see Figure 7, Translate compound source string 700, Display translated compound string 712).

[Col 5, lines 42-50] In response to determining that the user interface cursor 202 is hovering over the user interface item 200A, an application 104 might display a screentip 204A. As discussed briefly above, a screentip includes text that is displayed temporarily while the user interface cursor is hovering over the user interface item. In the example shown in FIG. 2A, the screentip 204A includes text 206A. Certain types of screentips, such as supertips, might also include additional text or graphics.

With regard to Claim 4, Fitzpatrick teaches a computer readable storage medium, wherein the data processing is hashing (conventional hashing techniques):
[Col 7 lines 49-56] The field 402A is utilized for storing a hash value for each of the strings utilized by the applications 104A-104C for a given language. The hash values may be generated using conventional hashing techniques. According to embodiments, each of the hash values stored in the field 402A is associated with a unique identifier stored in the field 402C. The unique identifier stored in the field 402C is shared across equivalent strings in each language.

With regard to Claim 5, Fitzpatrick teaches a computer readable storage medium, wherein when the second data to be displayed does not exist, the second data having the identification information corresponding to the retrieval key, the first data to be displayed is displayed and output (see Figure 7, Found 704 block results in no translation being displayed if not found, thus keeping the original data):
the routine illustrated in FIG. 7 is performed by the MIST module 102 in response to identifying a compound string for which a translation cannot otherwise be located. In this regard, the routine 700 begins at operation 702 where the MIST module 102 searches the cache 602 for the compound string to be translated.

With regard to Claim 6, Fitzpatrick teaches a computer readable storage medium, wherein the language data is configured such that the second data to be displayed (Fig 4 108) and the identification information (Fig 4 402C, 406A) are serialized (see fig 4, source language index file 106 and the target language string file 108, examiner notes that serialization of data is a necessary property to write such data to any file stored on disk, see figure below):
[Relation: cs:rId14, dm:rId11, lo:rId12, qs:rId13]

[Col 8, line 65 – Col 9, line 2] Because the source language index file 106 and the target language string file 108 are stored on disk, storing the strings for a particular user interface element together can significantly reduce the number of disk 

[Col 2, lines 56-58] In one implementation, the cache is stored on disk for use in distribution to other users or to the manufacturer of the application.


With regard to Claim 8, Fitzpatrick teaches a computer control method, the computer comprising a main program (application program) described with a first data (source text string 410) to be displayed in a first language (source language);
[Col 2, line 66-Col 3, line 5] It should be appreciated that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, as an article of manufacture such as a computer readable storage medium, or in another manner. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.

[Col 1, lines 44-48] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language.

and language data (target language string file 108)  in which a second data (translated string 406B) to be displayed in a second language (target language) is associated with identification information (unique id 402C, 406A),
[Col 9, lines 3-8] Turning now to FIG. 5, an illustrative routine 500 will be described for translating a source string 410 to a translated string through the use of the source language index file 106 and the target language string file 108. The routine 500 begins at operation 502, where the MIST module 102 hashes the source string 410 to generate a hash value 412.

the second language being different from the first language;
[Col 1, lines 44-50] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language. For instance, text shown in a screentip associated with a user interface item could be dynamically translated from Chinese to English at runtime. 

the instructions causing the computer having a display section to perform the steps of;
[Col 2, lines 6-11] If so, a determination is made as to whether the user interface item has an associated screentip. If the user interface item has an associated screentip, text associated with the screentip is identified, a translated text string is located for the text string, and the translated text string is displayed in the screentip.

setting a language to be displayed on the display section;
[Col 9, lines 8-13] The routine 500 then proceeds to operation 504 where the MIST module 102 determines the source and target languages for translating the source string 410. The source and target languages may be specified as a user preference through a user interface provided by the applications 104A-104C.

generating a retrieval key (hash value 410) by performing data processing (col 7, line 52 conventional hashing techniques) on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed (col 2, lines 4-18); and extracting the second data to be displayed that includes the identification information 
[Col 8, lines 23-40] As also shown in FIG. 4, and discussed briefly above, the translated text string for a source text string 410 is located by first generating a hash value 412 from the source string 410. The hash value 410 is then utilized as an index into the source language index file 106. In the example shown in FIG. 4, the hash value 412 corresponds to the entry 404C in the source language index file 106. Once the proper entry has been found in the source language index file 106, the corresponding unique identifier can be located in the field 402C. The unique identifier can then be utilized by the MIST module 102 as an index into the target language string file 108. Once the appropriate entry has been located in the target language string file 108, the appropriate translated text string can be found in the field 406B. In the example shown in FIG. 4, the text string "Fiche" stored in the field 406B for the entry 408C is the translated text string for the source string 410. Additional details regarding this process are provided below with reference to FIG. 5.

and replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section.
[Col 5, lines 53-64]  According to aspects presented herein, the MIST module 102 is configured to provide functionality for translating the text 206A of a screentip 204A to a specified target language. In this regard, the MIST module 102 is configured to determine whether a user interface item 200A over which a user interface cursor 202 is hovering has an associated screentip 204A. If so, the MIST module 102 is configured to identify translated text 208A for the text 206A that would ordinarily be displayed in the screentip 204A. If translated text 208A is located, the MIST module 102 is configured to cause the translated text 208A to be displayed in the screentip 204A in place of the text 206A. This is illustrated in FIG. 2B.
With regard to Claim 9, Fitzpatrick teaches a computer provided with a display section, the computer comprising a main program (application 
[Col 2, line 66-Col 3, line 5] It should be appreciated that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, as an article of manufacture such as a computer readable storage medium, or in another manner. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.

[Col 1, lines 44-48] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language.

language data (target language string file 108)  in which a second data (translated string 406B) to be displayed in a second language (target language) is associated with identification information (unique id 402C, 406A),
[Col 9, lines 3-8] Turning now to FIG. 5, an illustrative routine 500 will be described for translating a source string 410 to a translated string through the use of the source language index file 106 and the target language string file 108. The routine 500 begins at operation 502, where the MIST module 102 hashes the source string 410 to generate a hash value 412.

the second language being different from the first language;
[Col 1, lines 44-50] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language. For instance, text shown in a screentip associated with a user interface item could be dynamically translated from Chinese to English at runtime. 


[Col 9, lines 8-13] The routine 500 then proceeds to operation 504 where the MIST module 102 determines the source and target languages for translating the source string 410. The source and target languages may be specified as a user preference through a user interface provided by the applications 104A-104C.

a key generating section of generating a retrieval key (hash value 410) by performing data processing (col 7, line 52 conventional hashing techniques) on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed (col 2, lines 4-18); and a data extracting section (routine 500) of extracting the second data to be displayed that includes the identification information (unique id) corresponding to the generated key (generated hash value 410 is then utilized as an index);
[Col 9, lines 14-21] From operation 504, the routine 500 proceeds to operation 506 where the MIST module 102 utilizes the hash value 412 to locate the appropriate entry 404 in the source language index file 106 corresponding to the hash value 412. Once the appropriate entry 404 has been identified, the routine 500 proceeds to operation 508 where the unique identifier stored in the field 402C for the identified entry 404 is located. From operation 508, the routine 500 proceeds to operation 510.

[Col 8, lines 23-40] As also shown in FIG. 4, and discussed briefly above, the translated text string for a source text string 410 is located by first generating a hash value 412 from the source string 410. The hash value 410 is then utilized as an index into the source language index file 106. In the example shown in FIG. 4, the hash value 412 corresponds to the entry 404C in the source language index file 106. Once the proper entry has been found in the source language index file 106, the corresponding unique identifier can be located in the field 402C. The unique identifier can then be utilized by the MIST module 102 as an index into the target language string file 108. Once the appropriate entry has been located in the target language string file 108, the appropriate translated text string can be found in the field 406B. In the example shown in FIG. 4, the text string "Fiche" stored in the field 406B for the entry 408C is the translated text string for the source string 410. Additional details regarding this process are provided below with reference to FIG. 5.

and replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section.
[Col 5, lines 53-64]  According to aspects presented herein, the MIST module 102 is configured to provide functionality for translating the text 206A of a screentip 204A to a specified target language. In this regard, the MIST module 102 is configured to determine whether a user interface item 200A over which a user interface cursor 202 is hovering has an associated screentip 204A. If so, the MIST module 102 is configured to identify translated text 208A for the text 206A that would ordinarily be displayed in the screentip 204A. If translated text 208A is located, the MIST module 102 is configured to cause the translated text 208A to be displayed in the screentip 204A in place of the text 206A. This is illustrated in FIG. 2B.



Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Pressman (PCT Patent Pub 2006/121849 A2).
Regarding Claim 7, the Fitzpatrick teaches all of the limitations of Claim 1 as noted above. Additionally, Fitzpatrick teaches a computer readable storage medium wherein when the second language is set as a language to be displayed, the language data is stored to the computer (stored to disk):
[Col 8, line 65 – Col 9, line 2] Because the source language index file 106 and the target language string file 108 are stored on disk, storing the strings for a particular user interface element together can significantly reduce the number of disk accesses required to retrieve the translated strings for a particular user interface element.

[Col 9, line 60-Col 10, line 4] Because strings formed from the concatenation of other strings and are not stored as individual strings, it may be difficult for the MIST module 102 to provide on-the-fly translations of these strings. FIGS. 6 and 7 illustrate one mechanism utilized by the MIST module 102 to address this difficulty. In particular, FIG. 6 shows the contents of a cache 602 that is generated at the time the applications 104A-104C generate text strings. As shown in FIG. 6, the contents of the cache 602 include an entry for each compound string 604C. As utilized herein, the term compound string refers to a string that is formed as the concatenation of two or more component strings.
[Col 10, lines 5-11] As also shown in FIG. 6, the cache 602 stores the component strings 604A-604B for each compound string 604C. As will be discussed in greater detail below with respect to FIG. 7, the contents of the cache 602 may be utilized by the MIST module 102 at translation time in order to translate a compound string 604C.
the cache is stored on disk for use in distribution to other users or to the manufacturer of the application.
Fitzpatrick does not specifically teach language data that is downloaded to the computer, which examiner interprets to distinguish language data obtained from another source. Pressman however, teaches language data which is downloaded to the computer from another source:
[0043] FIG. 7 is a flow diagram of the glossary translation process which is initiated in block 204 of FIG. 5. From the start block 300, the flow passes to block 302, wherein a translator 4 downloads the glossary from the Web server 10. The selected vendor 4 is sent an E-mail message informing them that the glossary is ready to be downloaded and provides a hyperlink to the Web page identifying the site from which the glossary may be downloaded via Web based file transfer mechanisms including but not limited to File Transfer Protocol (FTP).  …

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the components of Fitzpatrick by adding the capability to obtain language data from another source, as taught by Pressman in order to provide a centralized, network-enabled translation database which could be continuously improved and modified without needing to update the software running locally on the computer. Such a system could provide new languages and updated language translations to the user in the event the translation data does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Webb whose telephone number is (408) 918-7531.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/D.M.W./Examiner, Art Unit 2658  
                                                                                                                                                                                                      /Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        01/27/2021